DETAILED ACTION – ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Claim Objections/Rejections
All rejections pertaining to claims 2-5 and 9 are moot because the claims were cancelled in the amendments filed on 5/3/22.
The objections to claims 9-12 for being dependent upon a rejected claims are hereby withdrawn in view of the claim amendments filed on 5/3/22 and withdrawal of rejections herein.
The rejection of claims 1, 6-8 and 13 under U.S.C. 112(b) as being incomplete for omitting essential elements, such omission amounting to a gap between the elements (the effective concentration of totarol) is hereby withdrawn in view of the claim amendments filed on 5/3/22.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Steve Shape on 8/18/22.
The application has been amended as follows: 
In the Claims:
Claim 1 is rewritten as follows: A method for treatment of vaginal membrane inflammations of bacterial origin, for alleviation of symptoms in such a treatment, for prophylaxis and prevention of relapses of such inflammations, for treatment of anaerobic bacterial vaginosis (BV) and aerobic vaginitis (AV) comprising administering a pharmaceutical composition comprising totarol in an amount of 0.001 parts by weight (wt.) to 5.0 parts by wt. as an active agent.
Claim 7. In line 1, “a” is replaced with “the”.
Claim 8. In line 1, “a” is replaced with “the”.
Claim 13. In lines 1-2, the phrase “further comprising preparing” is replaced with “wherein”.
Claim 13. In line 2, the word “is” is added after the phrase “the pharmaceutical composition”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The closest prior art, Mookerjee et al. (US 2009/0312279; of record); teach an antimicrobial compositions comprising potentiating agents (a terpene/terpenoid), wherein the terpene/terpenoid is selected from the group consisting of linalool, limonene, nerolidol, totarol, and ursolic acid ([0039]).
The prior art is free of any teaching or suggestion of a method of treating BV or AV by administering a pharmaceutical composition (to a vaginal mucous membrane), wherein the composition comprises 0.001 to 5.0 parts by weight of totarol as an active agent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GENEVIEVE S ALLEY/Primary Examiner, Art Unit 1617